Opinion issued July 31, 2018




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-18-00620-CR
                           ———————————
                    IN RE PATRICIO ESTRADA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, Patricio Estrada, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus seeking to compel the respondent district judge to

recuse himself, to assign his case to a different trial court, and to replace his
appointed trial counsel in the underlying criminal proceeding.1 With the petition,

relator has also filed a motion for leave to file the petition.

      In light of relator stating in his petition that he is represented by appointed

trial counsel below, his pro se mandamus petition presents nothing for this Court’s

review because a criminal defendant is not entitled to hybrid representation. See

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (because appellant

was represented by counsel and was not entitled to hybrid representation, pro se

appellant’s supplemental brief presented nothing for review); Gray v. Shipley, 877
S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, no pet.) (per curiam)

(overruling pro se motion for leave to file mandamus petition because relator was

represented by appointed trial counsel and was not entitled to hybrid representation).

      Accordingly, we dismiss the mandamus petition for want of jurisdiction and

dismiss the motion for leave as moot.

                                    PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Patricio Estrada, Cause No. 17-DCR-
      77572, 268th District Court, Fort Bend County, Texas, the Honorable Brady G.
      Elliott presiding.
                                            2